996 F.2d 1226
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Eugene PYEATT, Plaintiff-Appellant,v.WILLIAM R. GOODE, P.C. Defendant-Appellee.
No. 92-35219.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted May 4, 1993.*Decided May 20, 1993.

1
Before PREGERSON and KLEINFELD, Circuit Judges, and LEGGE, District Judge.**


2
MEMORANDUM***


3
Eugene Pyeatt appeals the district court's dismissal of his action under the Fair Debt Collection Practices Act, 15 U.S.C. §§ 1692 et seq., for failure to join an indispensable party under Fed.R.Civ.P. 19.   We review district court decisions regarding joinder under Fed.R.Civ.P. 19 for abuse of discretion.   Hughes v. United States, 953 F.2d 531, 541 (9th Cir.1992).


4
The district court reasonably concluded that under Oregon law the Creditors Protective Association might be collaterally estopped from litigating issues concerning the form of its summons in subsequent actions, because it is "in privity" with Goode.   The court's determination that in equity and good conscience the action should be dismissed in the absence of the Creditors Protective Association was not an abuse of discretion.   There is no injustice to Pyeatt because his decision not to join the Creditors Protective Association was a tactical choice, otherwise without justification.   For the reason's set forth by the district court in its order dismissing Pyeatt's action, we affirm.1


5
Pyeatt's motion to join the Creditors Protective Association as an indispensable party under Fed.R.Civ.P. 19 is DENIED and the district court's dismissal of this action is AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App. P. 34(a);  9th Cir.R. 34-4


**
 Honorable Charles A. Legge, United States District Judge for the Northern District of California, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3


1
 Goode's request for attorney's fees under 15 U.S.C. § 1692k(a)(3), Fed.R.Civ.P. 11, and 28 U.S.C. § 1927 is denied